EXHIBIT 10(cc)

--------------------------------------------------------------------------------

 


The Dow Chemical Company
Voluntary Deferred Compensation Plan
For Non-Employee Directors


As amended and restated December 10, 2008, effective January 1, 2009


ARTICLE I


PURPOSE AND EFFECTIVE DATE


The Dow Chemical Company Voluntary Deferred Compensation Plan for Non-Employee
Directors ("Plan") provides Non-Employee Directors of The Dow Chemical Company
with the opportunity to elect to defer receipt of their compensation from The
Dow Chemical Company, and to have these deferred amounts treated as if invested
in specified Hypothetical Investment Benchmarks.  The Plan shall be effective
for deferrals made hereunder on or after January 1, 2005. The benefits provided
under the Plan shall be provided in consideration for services to be performed
after the effective date of the Plan, but prior to the Non-Employee Director’s
Separation from Board Service.  Effective October 11, 2006, the Hypothetical
Investment Benchmarks were changed as reflected in Appendix A.




ARTICLE II


DEFINITIONS


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


                           Section 2.01Administrator.  "Administrator" means the
Governance Committee of The Dow Chemical Company.


                           Section 2.02Annual Retainer.  "Annual Retainer" means
the annual retainers and fees from the Company.


                           Section 2.03Beneficiary.  "Beneficiary" means the
person, persons or entity designated by the Participant to re­ceive any benefits
payable under the Plan pursuant to Article VIII.


                           Section 2.04Board.  "Board" means the Board of
Di­rectors of The Dow Chemical Company.


                           Section 2.05Change of Control.  For purposes of this
Plan, a "Change of Control" shall be deemed to have occurred upon:  (i) the
dissolution or liquidation of The Dow Chemical Company; (ii) a reorganization,
merger or consolidation of The Dow Chemical Company with one or more
corporations as a result of which The Dow Chemical Company is not a surviving
corporation; (iii) approval by the stockholders of The Dow Chemical Company of
any sale, lease, exchange, or other transfer (in one or series of transactions)
of all or substantially all of the assets of The Dow Chemical Company; (iv)
approval by the stockholders of The Dow Chemical Company of any merger or
consolidation of The Dow Chemical Company in which the holders of the voting
stock of The Dow Chemical Company immediately before the merger or consolidation
will not own fifty percent (50%) or more of the outstanding voting shares of the
continuing or surviving corporation immediately after such merger or
consolidation; or (v) a change of fifty-one percent (51%) (rounded to the next
whole person) in the membership of the Board of Directors of The Dow Chemical
Company within a twenty-four (24) month period, unless the election or
nomination for election by stockholders of each new director within such period
was approved by the vote of eighty-five percent (85%) (rounded to the next whole
person) of the directors still in office who were in office at the beginning of
the twenty-four month period.


                           Section 2.06Governance Committee.  "Governance
Committee" means the general administrator of the Plan elected by the Board of
Directors at its first meeting following the annual meeting of stockholders.


 
246

--------------------------------------------------------------------------------

 




                           Section 2.07Common Stock.  "Common Stock" means the
common stock of The Dow Chemical Company.


                           Section 2.08Company.  "Company" means The Dow
Chemical Company, its successors, any subsidiary or affiliated organizations
authorized by the Board or the  Administrator to participate in the Plan and any
organization into which or with which The Dow Chemical Company may merge or
consolidate or to which all or substantially all of its assets may be
transferred.


                           Section 2.09Deferral Account.  "Deferral Account"
means the notional account established for record keeping purposes for each
Participant pursuant to Article VI.


                           Section 2.10Deferral Period.  "Deferral Period" is
defined in Section 4.02.


                           Section 2.11Deferred Amount.   "Deferred Amount" is
defined in Section 4.02.


                           Section 2.12Designee.  "Designee" shall mean The Dow
Chemical Company Global Compensation & Benefits Department.


                           Section 2.13Eligible Compensation.  "Eligible
Com­pensation" means any retainer, fees, and any other monies deemed to be
eligible compensation by the Administrator.


                           Section 2.14Fair Market Value.  "Fair Market Value"
of a share of Common Stock means the  closing price of The Dow Chemical
Company’s Common Stock on the New York Stock Exchange on the most recent day on
which the Common Stock was so traded that precedes the date the Fair Market
Value is to be determined. The definition of Fair Market Value in this Section
shall be exclusively used to determine the values of a Participant’s interest in
The Dow Chemical Company Stock Index Fund (defined in Section 6.02(b)) for all
relevant purposes under the Plan.


                           Section 2.15Form of Payment.  "Form of Payment" means
payment in a lump sum or annual installments not to exceed 10 years.


                           Section 2.16Hardship Withdrawal.  "Hardship
Withdrawal" means the early payment of all or part of the balance in a Deferral
Account(s) in the event of an Unforeseeable Emergency.


                           Section 2.17Hypothetical Investment
Benchmark.  "Hypothetical Investment Benchmark" shall mean the phantom
investment benchmarks which are used to measure the return credited to a
Participant’s Deferral Account.


                           Section 2.18Other Bonus.  "Other Bonus" means the
amount awarded to a Participant for a Board Year under any other incentive plan
maintained by any Company that has been established and authorized as eligible
for deferral.


                           Section 2.19Other Deferral.  "Other Deferral" means
the amount of a Participant’s Other Bonus which the Participant elects to have
withheld on a pre-tax basis credited to his or her account pursuant to Section
4.02.


                           Section 2.20Participant.  "Participant" means any
individual who is eligible and makes an election to participate in this Plan by
filing a Participation Agreement as provided in Article IV.  Members of the
Board of Directors of the Company who are not employees of the Company or any
subsidiary are eligible to participate.


                           Section 2.21Participation Agreement.  "Participation
Agreement" means an agreement filed by a Participant in accordance with Article
IV.


                           Section 2.22Phantom Share Units.  "Phantom Share
Units" means units of deemed investment in shares of The Dow Chemical Company
Common Stock so determined under Section 6.02(b).


                           Section 2.23Plan Year.  "Plan Year" means a
twelve-month period beginning January 1 and ending the following December 31.


 
247

--------------------------------------------------------------------------------

 


                           Section 2.24Section 16 Participant.  "Section 16
Participant" means an officer or director of The Dow Chemical Company required
to report transactions in The Dow Chemical Company securities to the Securities
and Exchange Commission pursuant to Section 16(a) of the Securities Exchange Act
of 1934.


                           Section 2.25Separation from Board
Service.  "Separation from Board Service" means the cessation of a Participant's
services as a non-employee director of the Company, whether voluntary or
involuntary, for any reason other than death.


                           Section 2.26Unforeseeable Emergency.  "Unforeseeable
Emergency" means a severe financial hardship to the Participant resulting from
an illness or  accident of the Participant, the Participant’s spouse or a
dependent of the Participant,  loss of the Participant’s property due to
casualty or other similar extraordinary unforeseeable circumstances arising as a
result of events beyond the control of the Participant as determined by the
Administrator. The amount of the distribution may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).


                           Section 2.27Valuation Date.   "Valuation Date" means
the last day of each calendar month or such other date as the Administrator in
its sole discretion may determine.




ARTICLE III


ADMINISTRATION


                           Section 3.01Administrator Duties.  This Plan shall be
administered by the Governance Committee (“Administrator”). The Administrator
shall be responsible for the administration of this Plan and shall have all
powers necessary to administer this Plan, including discretionary authority to
determine eligibility for benefits and to decide claims under the terms of this
Plan, except to the extent that any such powers that are specially vested in any
other person administering this Plan by the Administrator.  The Administrator
may from time to time establish rules for the administration of this Plan, and
it shall have the exclusive right to interpret this Plan and to decide any
matters arising in connection with the administration and operation of this
Plan.  All rules, interpretations and decisions of the Administrator shall be
conclusive and binding on any Company, Participants and Beneficiaries.


The Designee has the responsibility for performing certain admin­istrative and
ministerial functions under this Plan.  The Designee shall be responsible for
determining in the first instance issues related to eligibility, Hypothetical
Investment Benchmarks, distribution of Deferred Amounts, determination of
account balances, crediting of hypothetical earnings and debiting of
hypothetical losses and of distributions, withdrawals, deferral elections and
any other duties concerning the day-to-day operation of this Plan.  The
Administrator shall have discretion to delegate such additional duties as it may
determine.  The Designee may retain and supervise outside providers, third party
administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.


Neither The Dow Chemical Company, a member of the Board who is employed by the
Company, a member of the Governance Committee nor any Designee shall be liable
for any act or action hereunder, whether of omission or commission, by any other
member or employee or by any agent to whom duties in connection with the
administration of this Plan have been delegated or for anything done or omitted
to be done in connection with this Plan.
The Dow Chemical Company shall, to the fullest extent permitted by law,
indemnify each director, officer or employee of The Dow Chemical Company
(including the heirs, executors, administrators and other personal
representatives of such person), each member of the Governance Committee and any
Designee against expenses (including attorneys' fees), judgments, fines, amounts
paid in settlement, actually and reasonably incurred by  such person in
connection with any threatened, pending or actual suit, action or proceeding
(whether civil, criminal, administrative or investigative in nature or
otherwise) in which such person may be involved by reason of the fact that he or
she is or was serving this Plan in any capacity at the request of The Dow
Chemical Company, the Administrator  or Designee.


 
248

--------------------------------------------------------------------------------

 


Any expense incurred by The Dow Chemical Company or the Administrator relative
to the administration of this Plan shall be paid by The Dow Chemical Company
and/or may be deducted from the Deferral Accounts of the Participants as
determined by the Administrator or Designee.


                           Section 3.02Claim Procedure.  If a Participant or
Beneficiary makes a written request alleging a right to receive payments under
this Plan or alleging a right to receive an adjustment in benefits being paid
under this Plan, such actions shall be treated as a claim for benefits.  All
claims for benefits under this Plan shall be sent to the Designee.  If the
Designee determines that any individual who has claimed a right to receive
benefits, or different benefits, under this Plan is not entitled to receive all
or any part of the benefits claimed, the Designee shall inform the claimant in
writing of such determination and the reasons therefor in terms calculated to be
understood by the claimant.  The notice shall be sent within 60 days of the
claim unless the Designee determines that additional time, not exceeding 60
additional days, is needed and so notifies the claimant.  The notice shall make
specific reference to the pertinent Plan provisions on which the denial is
based, and shall describe any additional material or information that is
necessary to perfect the claim.  Such notice shall, in addition, inform the
claimant of the procedure that the claimant should follow to take advantage of
the review procedures set forth below in the event the claimant desires to
contest the denial of the claim.  The claimant may within 60 days thereafter
submit in writing to the Administrator a notice that the claimant contests the
denial of his or her claim and desires a further review by the
Administrator.  The Administrator shall within 60 days thereafter review the
claim and authorize the claimant to review pertinent documents and submit issues
and comments relating to the claim to the Administrator.  The Administrator will
render a final decision on behalf of The Dow Chemical Company with specific
reasons therefor in writing and will transmit it to the claimant within 60 days
of the written request for review, unless the Administrator determines that
additional time, not exceeding 60 days, is needed, and so notifies the
claimant.  If the Administrator fails to respond to a claim filed in accordance
with the foregoing within 60 days or any such extended period, the claim shall
be deemed to have been denied.  If such determination is favorable to the
claimant, it shall be binding and conclusive.  If such determination is adverse
to the claimant, it shall be binding and conclusive unless the claimant notifies
the Administrator within 90 days after the mailing or delivery to him or her by
the Administrator of its determination that he or she intends to institute legal
proceedings challenging the determination of the Administrator, and actually
institutes such legal proceeding within 180 days after such mailing or delivery.




ARTICLE IV


PARTICIPATION


                           Section 4.01Participation.  Participation in the Plan
shall be limited to Participants who elect to participate in this Plan by filing
a Participation Agreement with the Designee.  A Participation Agreement must be
filed on or prior to the election to the Board, and prior to the right to
receive any compensation for the Plan Year, immediately preceding the Plan Year
for which it is effective.  The Designee shall have the discretion to establish
deadlines regarding the filing of Participation Agreements for Participants.
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
permit a newly eligible Participant to submit a Participation Agreement within
30 days of that  person becoming eligible, and deferrals shall commence as soon
as practical thereafter.  An individual shall not be eligible to elect to
participate in this Plan unless the individual is a Participant for the Plan
Year for which the election is made.


                           Section 4.02Contents of Participation
Agreement.  Subject to Article VII, each Participation Agreement shall set
forth:  (i) the amount of Eligible Compensation for the Plan Year or performance
period to which the Participation Agreement relates that is to be deferred under
the Plan (the "Deferred Amount"), expressed as a percentage of the Annual
Retainer/Other Bonus for such Plan Year or performance period; provided, that
the minimum Deferred Amount for any Plan Year shall not be less than 10% (in
10%  increments) of the Annual Retainer/Other Bonus; (ii) the period after which
payment of the Deferred Amount is to be made or begin to be made (the "Deferral
Period"), which shall be during July (A) following Separation from Board Service
(B)  following one year after Separation from Board Service, or (C) following
the Participant’s 72nd birthday; and (iii) the form in which payments are to be
made: lump sum or annual installments not to exceed 10 years.  Participation
Agreements are to be completed in a format specified by the Designee.


                           Section 4.03Modification or Revocation of Election by
Participant. A Participant may not change the amount of his or her Deferred
Amount during a calendar year.  A Participant’s Participation Agreement may not
be made, modified or revoked retroactively.


 
249

--------------------------------------------------------------------------------

 


ARTICLE V


DEFERRED COMPENSATION


                           Section 5.01Elective Deferred Compensa­tion.  For
Section 16 Participants who elect to direct their Deferred Amount to the
Hypothetical Investment Benchmark of The Dow Chemical Company Stock Index Fund
only, the Deferred Amount of that Participant with respect to each Plan Year of
participation shall be credited to the Participant’s Deferral Account in the
Hypothetical Investment Benchmark of 125% of Ten Year Treasury Notes as and when
such Deferred Amount would otherwise have been paid to the Participant; on a
quarterly basis (on the last business day of the months of March, June,
September and December), such Deferred Amount shall be reallocated to the
Hypothetical Investment Benchmark of The Dow Chemical Company Stock Index
Fund.  The earnings based on a Participant’s investment selection among the
Hypothetical Investment Benchmarks specified in Appendix A hereto, as amended by
the Administrator from time to time, shall be borne by The Dow Chemical Company.


                           Section 5.02Vesting of Deferral Account.  A
Participant shall be 100% vested in his or her Deferral Account as of each
Valuation Date.




ARTICLE VI


MAINTENANCE AND INVESTMENT OF ACCOUNTS


                           Section 6.01Maintenance of Accounts.  Separate
Deferral Accounts shall be maintained for each Participant.  More than one
Deferral Account may be maintained for a Participant as necessary to reflect (a)
various Hypothetical Investment Benchmarks and/or (b) separate Participation
Agreements specifying different Deferral Periods and/or forms of payment.  A
Participant's Deferral Account(s) shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan, and shall not constitute or be treated as a trust fund of
any kind.  The Designee shall determine the balance of each Deferral Account, as
of each Valuation Date, by adjusting the balance of such Deferral Account as of
the immediately preceding Valuation Date to reflect changes in the value of the
deemed investments thereof, credits and debits pursuant to Section 6.02 and
distributions pursuant to Article VII with respect to such Deferral Account
since the preceding Valuation Date.


                           Section 6.02Hypothetical Investment
Benchmarks.  (a)  Each Participant shall be entitled to direct the manner in
which his or her Deferral Accounts will be deemed to be invested, selecting
among the Hypothetical Investment Benchmarks specified in Appendix A hereto, as
amended by the Administrator from time to time, and in accordance with such
rules, regulations and procedures as the Administrator may estab­lish from time
to time.  Notwithstanding anything to the contrary herein, earnings and losses
based on a Participant’s investment elections shall begin to accrue as of the
date such Participant’s Deferred Amounts are credited to his or her Deferral
Accounts.  Participants, except for Section 16 Participants, can reallocate
among the Hypothetical Investment Benchmarks on a daily basis.  Section 16
Participants can reallocate among the Hypothetical Investment Benchmarks in
accordance with such rules, regulations and procedures as the Administrator may
establish from time to time.


(b) (i)   The Hypothetical Investment Benchmarks available for Deferral Accounts
will include "The Dow Chemical Company Stock Index Fund.”  The Dow Chemical
Company Stock Index Fund will consist of deemed investments in shares of The Dow
Chemical Company Common Stock including reinvestment of dividends, stock splits
and without brokerage fees.  Deferred Amounts that are deemed to be invested in
The Dow Chemical Company Stock Index Fund shall be converted into Phantom Share
Units based upon the Fair Market Value of the Common Stock as of the date(s) the
Deferred Amounts are to be credited to a Deferral Account.  The portion of any
Deferral Account that is invested in The Dow Chemical Company Stock Index Fund
shall be credited, as of each dividend payment date, with additional Phantom
Share Units of Common Stock with respect to cash dividends paid on the Common
Stock with record dates during the period beginning on the day after the most
recent preceding Valuation Date and end­ing on such Valuation Date.


(ii)   When a reallocation or a distribution of all or a portion of a Deferral
Account that is invested in The Dow Chemical Company Stock Index Fund is to be
made, the balance in such a Deferral Account shall be determined by multiplying
the Fair Market Value of one share of Common Stock on the most recent Valuation
Date preceding the date of such reallocation


 
250

--------------------------------------------------------------------------------

 


or distribution by the number of Phantom Share Units to be reallocated or
distributed.  Upon a distribution, the amounts in The Dow Chemical Company Stock
Index Fund shall be distributed in the form of cash having a value equal to the
Fair Market Value of a comparable number of actual shares of Common Stock.


(iii)   In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, or other change in the
corporate structure of The Dow Chemical Company affecting Common Stock, or a
sale by The Dow Chemical Company of all or part of its assets, or any
distribution to stockholders other than a normal cash dividend, then the
Administrator may make appropriate adjustments to the number of deemed shares
credited to any Deferral Account.  The determination of the Administrator as to
such adjustments, if any, to be made shall be conclusive.


(iv)   Notwithstanding any other provision of this Plan,  the Administrator
shall adopt such procedures as it may determine are necessary to ensure that
with respect to any Participant who is actually or potentially subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, the crediting
of deemed shares to his or her Deferral Account is deemed to be an exempt
purchase for purposes of such Section 16(b), including without limitation
requiring that no shares of Common Stock or cash relating to such deemed shares
may be distributed for six months after being credited to such Deferral Account.


                           Section 6.03Statement of Accounts. Each Participant
shall be issued quarterly statements of his or her Deferral Account(s) in such
form as the Designee deems desirable, setting forth the balance to the credit of
such Participant in his or her Deferral Account(s) as of the end of the most
recently completed quarter.




ARTICLE VII


BENEFITS


                           Section 7.01Time and Form of Payment.  At the end of
the Deferral Period for each Deferral Account, The Dow Chemical Company shall
pay to the Participant the balance of such Deferral Account at the time or times
elected by the Participant in the applicable Participation Agreement.  The Dow
Chemical Company shall make cash only payments from such Deferral Account, each
of which annual amount shall consist of an amount equal to (i) the balance of
such Deferral Account as of the most recent annual Valuation Date preceding the
first annual payment date times (ii) a fraction, the numerator of which is one
and the denominator of which is the number of remaining installment years
(includ­ing the installment being paid).  The first such installment shall be
paid during July following the end of the Deferral Period and each subsequent
installment shall be paid on or about the anniversary of such first
payment.  Each such installment shall be deemed to be made on a pro rata basis
from each of the different deemed investments of the Deferral Account (if there
is more than one such deemed investment).


                           Section 7.02Changing Form of Benefit.  Participants
may elect an alternative form of payout as available under Section 7.01 by
written election filed with the Administrator; provided, however, that the
Participant files the election at least twelve (12) months prior to the first
day of the month in which payments are to commence.  If a Participant changes
his form of payout from a lump sum to installments, the first installment date
cannot occur earlier than five years after the date on which the lump sum was
scheduled to be made.


                            Section 7.03Changing Form of Benefit to Delay
Distribution. Participants may elect to delay their form of payout as available
under Section 7.01 as long as the first payment with respect to which such
election is made must be deferred for a period of not less than 5 years from the
date such payment would otherwise have been made.


                           Section 7.04Changing Form of Benefit to Accelerate
Distribution. Acceleration of the Distribution timing is only allowed for death,
Unforeseeable Emergency, or limited circumstances in accordance with
governmental regulations.


                           Section 7.05Separation from Board Service.  Subject
to Section 7.01 and Section 7.07 hereof, if a Participant has elected to have
the balance of his or her Deferral Account distributed upon Separation from
Board Service, or after a specific future year, the account balance of the
Participant (determined as of the most recent Valuation Date preceding the end
of the Deferral Period) shall be distributed in accordance with the Plan and as
elected in the Participation Agreement.


 
251

--------------------------------------------------------------------------------

 


                           Section 7.06Post-Termination Survivor Benefit.  If a
Participant dies after Separation from Board Service and prior to receiving full
payment of his or her Deferral Account(s), The Dow Chemical Company shall pay
the remaining balance (determined as of the most recent Valuation Date preceding
such event) to the Participant's Beneficiary or Beneficiaries (as the case may
be) in a lump sum.


                           Section 7.07Small Benefit Election.  Notwithstanding
any of the foregoing, in the event the sum of all benefits payable to the
Participant or Beneficiary(ies) is less than or equal to ten thousand dollars
($10,000), the Administrator shall pay such benefits in a single lump sum.


                           Section 7.08Hardship Withdrawals.   Notwithstanding
the provisions of Section 7.01 and any Participation Agreement, a Participant’s
on-going Deferred Amount shall cease and a Participant shall be entitled to
early payment of all or part of the balance in his or her Deferral Account(s) in
the event of an Unforeseeable Emergency, in accordance with this Section
7.08.  A distribution pursuant to this Section 7.08 may only be made to the
extent reasonably needed to satisfy the Unforeseeable Emergency need, and may
not be made if such need is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant's
assets to the extent such liquidation would not itself cause severe financial
hardship, or (iii) by cessation of participation in the Plan.  An application
for an early payment under this Section 7.08 shall be made to the Administrator
in such form and in accordance with such procedures as the Administrator shall
determine from time to time.  The determination of whether and in what amount
and form a distribution will be permitted pursuant to this Section 7.08 shall be
made by the Administrator.


                           Section 7.09Change of Control.  A Participant may,
when completing a Participation Agreement during the enrollment period, elect
that, if a Change of Control occurs, the Participant (or after the Participant’s
death the Participant’s Beneficiary) shall receive a lump sum payment of the
balance of the Deferral Account within thirty (30) days after the Change of
Control.  This election is irrevocable and shall apply to the entire Deferral
Account both before and after Separation from Board Service.  The Deferral
Account balance shall be determined as of the most recent Valuation Date
preceding the month in which Change of Control occurs. All Participation
Agreements previ­ously filed by a Participant who receives a distribution under
this Section 7.09 shall be null and void (including without limitation
Participation Agreements with respect to Plan Years or performance periods that
have not yet been completed), and such a Participant shall not thereafter be
entitled to file any Participation Agreements under the Plan with respect to the
first Plan Year that begins after such distribution is made.




ARTICLE VIII


BENEFICIARY DESIGNATION


                           Section 8.01Beneficiary Designation.  Each
Participant shall have the right, at any time, to designate any person, persons
or entity as his or her Beneficiary or Beneficiaries.  A Beneficiary designation
shall be made, and may be amended, by the Participant by filing a written
designation with the Designee, on such form and in accordance with such
procedures as the Designee shall establish from time to time.


                           Section 8.02No Beneficiary Designation.   If a
Participant or Beneficiary fails to designate a Beneficiary as provided above or
if all designated Beneficiaries predecease the Participant or his or her
Beneficiary, then the Participant’s Beneficiary shall be deemed to be, in the
following order:


 
(a)
to the spouse of such person, if any;

 
(b)
to the children of such person, if any; or

 
(c)
to the deceased person’s estate.





 
252

--------------------------------------------------------------------------------

 


ARTICLE IX


AMENDMENT AND TERMINATION OF PLAN


                           Section 9.01Amendment.  The Board may at any time
amend this Plan in whole or in part, provided, however, that no amendment shall
be effective to decrease the balance in any Deferral Account as accrued at the
time of such amendment, nor shall any amendment otherwise have a retroactive
effect.


                           Section 9.02Company's Right to Terminate.  The Board
may at any time terminate the Plan with respect to future Participation
Agreements.  The Board may also terminate the Plan in its entirety at any time
for any reason, including without limitation if, in its judgment, the
continuance of the Plan, the tax, accounting, or other effects thereof, or
potential payments thereunder would not be in the best interests of The Dow
Chemical Company.  Any plan termination made pursuant to this Section 9.02 shall
be performed in a manner consistent with the requirements of Code section 409A
and any regulations or other applicable guidance issued thereunder.




ARTICLE X


MISCELLANEOUS


                           Section 10.01Unfunded Plan.  This Plan is intended to
be an unfunded plan. All payments pursuant to the Plan shall be made from the
general assets of The Dow Chemical Company and no special or separate fund shall
be established or other segregation of assets made to assure payment.  No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of The Dow Chemical Company or any other
Company as a result of participating in the Plan.  Notwithstanding the
foregoing, The Dow Chemical Company may (but shall not be obligated to) create
one or more grantor trusts, the assets of which are subject to the claims of The
Dow Chemical Company's creditors, to assist it in accumulating funds to pay its
obligations.


                           Section 10.02Nonassignability.  Except as
specifically set forth in the Plan with respect to the designation of
Beneficiaries, neither a Participant nor any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and
non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant's
or any other person's bankruptcy or insolvency.


                           Section 10.03Validity and Severability.  The
invalidity or unenforceability of any provision of this Plan shall not affect
the validity or enforceability of any other provision of this Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction, shall not invalidate or render unenforceable such provision in any
other jurisdiction.


                           Section 10.04Governing Law.   The validity,
interpretation, construction and performance of this Plan shall in all respects
be governed by the laws of the State of Delaware, without reference to
principles of conflict of law, except to the extent preempted by federal law.


                           Section 10.05Status.  This Plan does not constitute a
contract of employment or impose on the Participant or any Company any
obligation for the Participant to remain on the Board of Directors of such
Company.


                           Section 10.06Successors of the Company.  The rights
and obligations of The Dow Chemical Company shall inure to the benefit of, and
shall be binding upon, the successors and assigns of The Dow Chemical Company.


                           Section 10.07Waiver of Breach.  The waiver by The Dow
Chemical Company of any breach of any provision of the Plan by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant.


 
253

--------------------------------------------------------------------------------

 


                           Section 10.08Notice.  Any notice or filing required
or permitted to be given to The Dow Chemical Company under the Plan shall be
sufficient if in writing and hand-delivered, or sent by first class mail to the
principal office of The Dow Chemical Company, directed to the attention of the
Designee.  Such notice shall be deemed given as of the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark.




 
254

--------------------------------------------------------------------------------

 


APPENDIX A








The Dow Chemical Company Stock Index Fund


125% of Ten Year Treasury Notes


Vanguard Windsor II Admiral Shared (effective October 11, 2006)


Vanguard 500 Index Fund


T. Rowe Price Mid-Cap Growth Fund


Fidelity Low-Priced Stock Fund


Fidelity Diversified International Trust (effective October 11, 2006)


Vanguard Balanced Index Fund
 
 
 
255
 